In three related proceedings pursuant to Social Services Law § 384-b to terminate parental rights on the ground of permanent neglect, the father appeals, as limited by his brief, from so much of three orders of the Family Court, Queens County (Richroath, J.) (one as to each child), each dated November 17, 2006, as, after fact-finding and dispositional hearings, and upon finding that he permanently neglected the subject children, terminated his parental rights and transferred custody and guardianship of the children to Graham-Windham Services to Families and Children and the Commissioner of Social Services of the City of New York for the purpose of adoption.
Ordered that the orders are affirmed insofar as appealed from, without costs or disbursements.
The Family Court correctly determined that it would be in the children’s best interests to terminate the father’s parental rights and free the children for adoption by their foster parents, with whom they had been living for over three years and for substantially all of their lives (see Matter of Tynell S., 43 AD3d 1171, 1173 [2007]; Matter of Marie J., 307 AD2d 265 [2003]; Matter of Diana L., 299 AD2d 359, 360 [2002]). Rivera, J.P., Ritter, Dillon and Carni, JJ., concur.